[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL JUDGMENT
This Supplemental Judgment is issued in response to the Defendant's CT Page 15393 Motion For Reargument or Reconsideration and the plaintiff's objections to the same.
The court heard the parties again and reconsidered the total impact on the parties of the judgment of October 31, 2000 in light of that proceeding.
                                    I
The defendant questioned the court's ordering the defendant to carry health insurance for the minor children. The defendant is employed by the State of Connecticut and therefore has an excellent plan available. Though questioning this order and suggesting the plaintiff's health plan be utilized the defendant, as at trial, offered no reason or evidence to justify resorting to the plaintiff's plan — if there is one.
The issue of COBRA rights given to the plaintiff are a non-issue as this is not a cost to the defendant.
                                   II
The defendant also urged the court to grant him relief from the payment of $3500 in lump sum alimony within 90 days of judgment.
The court has analyzed the finances of the parties on the basis of what it has available and has re-examined that aspect of the decision.
The court concludes that a modification is appropriate with respect to the time allowed for that payment.
                               CONCLUSION
The judgment of October 31, 2000 is modified and supplemented as follows:
1. The defendant is allowed one year from the date of the original judgment to pay the $3500 lump sum alimony;
2. Though not specifically allocated in the original judgment, the defendant shall be permitted to take the two minor children as deductions for income tax purposes.
3. The plaintiff shall hold harmless and/or indemnify the plaintiff from any of the outstanding household bills, including but not limited to water, phone and utilities.
Anthony V. DeMayo CT Page 15394 Judge Trial Referee